[Cite as Adams v. Adams, 2020-Ohio-3407.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 SARA ELIZABETH ADAMS,                            :

       Appellee,                                  :         CASE NO. CA2019-07-122

                                                  :               OPINION
    - vs -                                                         6/22/2020
                                                  :

 TIMOTHY AARON ADAMS,                             :

       Appellant.                                 :




             APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                           Case No. DR2018-04-0295


David B. Brewer, 110 North Third Street, Hamilton, Ohio 45011, for appellee

Scott N. Blauvelt, 315 South Monument Avenue, Hamilton, Ohio 45011, for appellant



        PIPER, J.

        {¶ 1} Appellant, Timothy Adams ("Husband"), appeals a decision of the Butler County

Court of Common Pleas, Domestic Relations Division, dividing property as part of his divorce from

appellee, Sara Adams ("Wife").

        {¶ 2} The couple was married on July 16, 2016. On March 22, 2018, during a

counseling session, Husband told Wife that their marriage was over, and Wife later filed for
                                                                     Butler CA2019-07-122

divorce on April 13, 2018. No children were born issue of the marriage.

       {¶ 3} Before the couple wed, Husband's parents purchased a house in 2014 and

the parties moved into the home. After the marriage, the parties continued to reside in the

house with Husband's parents. Husband paid $1,000 per month in rent. Wife did not

contribute to the rent, as she had given Husband's parents $7,500 at the time they

purchased the home in 2014. Husband's parents later refinanced the house and added

Husband to the title and mortgage. However, Wife was not added to either. Wife obtained

two loans related to the house, one for a fence and one for a fireplace, totaling $7,000, a

portion of which was still owed at the time of the divorce.

       {¶ 4} The parties reached several stipulations during the divorce proceedings, but

were unable to agree on some issues of property distribution. As such, the trial court held

two hearings regarding distribution of debts and assets. The trial court determined that

Husband was a one-third owner of the home and that Wife was entitled to half of his share

of the equity. Additionally, the trial court ordered Husband to pay the remaining debt on the

loans Wife secured. The trial court also found that Husband committed financial misconduct

by transferring funds from marital bank accounts and for incurring excessive credit card

debt before Wife filed for divorce.

       {¶ 5} Husband now appeals the trial court's decision, raising three assignments of

error for our review. In his first two assignments of error, Husband challenges the trial

court's distribution of property specific to the trial court's determination of the date of

marriage as well as the trial court's finding that the home was marital property subject to

division.

       {¶ 6} We are unable to address Husband's first two assignments of error, as the

trial court's written decision contains such inconsistencies and ambiguities that we cannot

perform a meaningful review.

                                             -2-
                                                                                 Butler CA2019-07-122

        {¶ 7} The trial court found that the marriage lasted from July 16, 2016 to March 23,

2018.1 However, the trial court's orders include distribution of equity in the home as marital

property even though the house was purchased by Husband's parents prior to the beginning

of the marriage. The trial court also considered Wife's contribution of $7,500 at the time the

home was purchased, even though such occurred approximately 18 months prior to the

ceremonial date of the marriage. While the trial court noted its discretion in choosing the

beginning and end dates of the marriage, its entry is unclear whether the trial court

expanded the start of the marriage to include the time in which the parties cohabitated in

the home before their ceremonial marriage occurred.

        {¶ 8} The trial court's order distributing equity in the house also contains

inconsistencies. Despite the trial court's finding that the residence was marital property, it

cited law to support the rule that an increase in the value of separate property due to either

spouse's efforts can be classified as marital property. Such reliance on that rule of law

implies that the trial court treated the home as separate property, rather than marital

property as it had previously stated. The ambiguity discussed above regarding the duration

of the marriage further compounds the ambiguity that results from the trial court's treatment

of the residence as both marital and separate property.

        {¶ 9} Thus, this court is unable to review the trial court's division of property, as the

trial court's decision does not clearly indicate what marital duration dates it was using and

whether the equity in the home is marital or separate property. On remand, the trial court

should perform an analysis of the facts and evidence on record from the previous two

hearings to resolve inconsistencies in its written decision and entry.

        {¶ 10} This court, in no way, speaks to the merits of the property distribution, and



1. The trial court used March 23, rather than March 22, which was the date of counseling testified to by
Husband.

                                                    -3-
                                                                       Butler CA2019-07-122

makes no indication of how the court's analysis should be resolved. We are simply unable

to review the trial court's decision for an abuse of discretion when we are unsure of the trial

court's specific orders absent clarification. Moreover, we note that this remand need not

involve the submission of additional evidence, as the parties were heard over the course of

two hearing dates and the trial court has the evidence needed to render a revised analysis

of the issues.

       {¶ 11} The trial court's decision as to the distribution of property is reversed, and the

cause is remanded so the trial court may clarify its findings as rendered and provide a

cohesive analysis for the purposes of a meaningful review. Husband's first two assignments

of error are therefore, sustained.

       {¶ 12} Assignment of Error No. 3:

       {¶ 13} THE    TRIAL     COURT      [SIC]    DETERMINATION         THAT     APPELLANT

COMMITTED FINANCIAL MISCONDUCT WAS CONTRARY TO THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶ 14} Husband argues in his third assignment of error that the trial court erred in

determining that he committed financial misconduct.

       {¶ 15} While we sustained Husband's first two assignments of error because of

inconsistencies in the trial court's decision, we need no further clarification regarding the

trial court's decision that Husband committed financial misconduct.

       {¶ 16} An appellate court employs the manifest-weight-of-the-evidence standard

when reviewing a trial court's determination that a party engaged in financial misconduct.

Robinson v. Robinson, 12th Dist. Warren No. CA2012-11-118, 2013-Ohio-4435, ¶ 14. The

reviewing court weighs the evidence and all reasonable inferences, considers the credibility

of witnesses, and determines whether in resolving conflicts in the evidence, the finder of

fact "clearly lost its way and created such a manifest miscarriage of justice that the

                                             -4-
                                                                         Butler CA2019-07-122

[judgment] must be reversed and a new trial ordered." Smith v. Smith, 12th Dist. Clermont

No. CA2016-08-059, 2017-Ohio-7463, ¶ 10.

       {¶ 17} According to R.C. 3105.171(E)(4), financial misconduct includes, but is not

limited to "the dissipation, destruction, concealment, nondisclosure, or fraudulent

disposition of assets." Financial misconduct implies some type of wrongdoing such as

interference with the other spouse's property rights. Garcia v. Samano, 12th Dist. Butler

No. CA2018-05-094, 2019-Ohio-3223.

       {¶ 18} The record indicates that Husband began transferring money between

accounts as soon as 30 minutes after the counseling session ended during which he told

Wife the marriage was over. The next day, Husband continued transferring money, and

then wrote checks to family members using the transferred funds. On some of the checks

he wrote, Husband backdated them to prior to the counseling session. Husband also made

purchases in the days following the counseling session with a marital credit card, including

a firearm for $568.30, ammunition for $144.86, $215.94 for a dresser, and over $900 for a

bed.

       {¶ 19} Husband testified that the checks to family members were to pay rent, to

purchase carpeting, as well as make a down payment on behalf of his younger brother for

a camper. The trial court determined that Husband's testimony lacked credibility regarding

the reasons for writing checks to his family members and his need to make purchases on

the credit card after the counseling session. We will not disturb this finding, as the trial court

was in the best position to judge Husband's testimony regarding the expenditures.

       {¶ 20} Husband's financial misconduct is supported by the manifest weight of the

evidence where the record indicates that he transferred money, made purchases on a

marital credit card, and gave money to family members using backdated checks

immediately after his announcement that the marriage was over.

                                              -5-
                                                                       Butler CA2019-07-122

       {¶ 21} Husband even admitted during his testimony that he did not want his access

to the funds limited because of the divorce, and he incurred marital debt on purchases for

himself. Husband testified that after the counseling session, he "freaked out… I didn't want

it locked up and unable to do - - or pay the bills that I did have to pay because it would have

been locked up from some restraining order." As such, the trial court did not create a

manifest miscarriage of justice in determining that Husband acted to interfere with Wife's

rights to marital assets.

       {¶ 22} After reviewing the record, we find that the trial court's decision regarding

Husband's financial misconduct was not against the manifest weight of the evidence.

Husband's third assignment of error is overruled.

       {¶ 23} Judgment affirmed in part and reversed in part, and the matter is remanded

for further proceedings consistent with this Opinion.


       S. POWELL, P.J., and RINGLAND, J., concur.




                                             -6-